Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Biswas et al.			:
Application No. 16/815,206			:		Decision on Petition
Filing Date: March 11, 2020			:				
Attorney Docket No. 13178.0586		:


This is a decision on the renewed petition under 37 C.F.R. § 1.55(f) filed June 29, 2021, for acceptance of a certified copy of a foreign application submitted under 35 U.S.C. § 119(a)-(d).  

The petition is GRANTED.

A petition under 37 C.F.R. § 1.55(f) was filed on June 29, 2021.

A grantable petition under 37 C.F.R. § 1.55(f) must include:
	
(1)	A certified copy of the foreign application, unless previously filed,
(2)	A showing of good and sufficient cause for the delay, and
(3)	The petition fee set forth in 37 C.F.R. § 1.17(g).

The petition failed to include a showing of good and sufficient cause for the delay in the submission of the certified copy.  As a result, the Office issued a decision dismissing the petition on April 28, 2021.

The renewed petition includes a showing of good and sufficient cause.

In view of the prior discussion, the requirements set forth in 37 C.F.R. § 1.55(f) have been satisfied, and the late certified copy of the foreign application is accepted.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions